Citation Nr: 0621658	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease with low back pain, L4-5, S-1.

3.  Entitlement to a rating in excess of 10 percent for 
cervical stenosis, C5-6, C6-7.

4.  Whether the decision to sever service connection for 
chronic bronchitis effective March 1, 2006, was proper.  

5.  Entitlement to a rating in excess of 30 percent for 
chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to November 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Ft. Harrison, Montana.  

In March 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge, and 
withdrew two claims regarding compensation under 38 U.S.C.A. 
§ 1151.  In July 2006, the veteran's motion to advance her 
appeal on the Board's docket was granted under 38 C.F.R. 
§ 20.900(c).  

The issues of service connection for an acquired psychiatric 
disorder, including PTSD, and a claim for a rating in excess 
of 10 percent for cervical stenosis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was found to have been malingering during the 
most recent medical evaluation in February 2005, which had 
been conducted to determine the extent of her pain, 
limitation of motion, and other purported symptoms, 
concerning her service-connected degenerative disc disease 
with low back pain, L4-5, S-1.

2.  The grant of service connection for chronic bronchitis 
was undebatably erroneous because medical evidence 
establishes that the veteran did not have chronic bronchitis 
in service.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease with low back pain, L4-5, S-1, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 
5243.

2.  The grant of service connection for chronic bronchitis 
was clearly and unmistakably erroneous and severance thereof 
was proper. 38 U.S.C.A. §§ 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
December 2004, January 2005, and May 2005 letters.   

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  In 
this case, the veteran has not received notice concerning 
effective dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).   Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein:  The 
December 2004 and May 2005 letters provided information about 
a disability rating for an increased rating such that to 
establish entitlement for the benefit sought the evidence 
must show that the service-connected condition had gotten 
worse.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issue below, 
any such downstream issue is rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran eventually received sufficient VCAA 
notification.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  Moreover, an October 
2005 statement of the case was issued following the preceding 
sufficient VCAA letters.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
May 2005 letter when it stated as follows:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains a February 2005 VA examination 
report and a June 2005 addendum.  The RO obtained VA 
treatment records pertinent to the appeal, and the veteran 
has advanced contentions in various lay statements.  

It terms of the issue regarding severance of service 
connection, as described below, the RO complied with the 
predetermination and notice provisions relating to severance 
of service connection. 38 C.F.R. §§ 3.103(b)(2), 3.105(d).  
With regard to the provisions of the VCAA and the restoration 
issue, it is case where it must be determined whether the 
prior determination awarding service connection was clearly 
and unmistakably erroneous.  The VCAA is not applicable since 
the severance determination is based on the evidence of 
record at the time of the decision.  Livesay v. Principi, 15 
Vet. App. 165 (2001).  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, see 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Additionally, 
the new rating schedule for diseases and injuries of the 
spine utilizes the General Rating Formula for Diagnostic 
Codes 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

Under the revised regulations, intervertebral disc syndrome 
(which incorporated September 2002 changes) is evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2005).

Severance of service connection

The law regarding the severance of service connection is 
governed by the provisions of 38 C.F.R. § 3.105, which 
directs, in pertinent part, that service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons. The claimant will be notified 
at his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained. If 
additional evidence is not received within that period, 
rating action will be taken and the award will be 
discontinued effective the last day of the month in which the 
60-day period expired.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 
3.105(d).

The Court has clarified that once service connection has been 
granted, 38 C.F.R. § 3.105(d) provides that it can be 
withdrawn, but only after certain procedural safeguards have 
been complied with and the Secretary overcomes a high burden 
of proof.  In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.  
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Low back and neck

A review of the record in compliance with 38 U.S.C.A. 
§ 7104(a) reveals that at least for the low back disability, 
a rating in excess of 10 percent is not warranted.  

Pursuant to the pending claims for increased ratings, the RO 
obtained medical records from Central Montana Medical Center 
(CMMC); a September 2003 emergency room note indicated that 
the veteran had had a major, unrelenting headache for three 
days.  The veteran reported a parachute accident 
approximately 25 years earlier, and a neck injury at that 
time.  She suffered significant muscle spasms one to two 
times a year.  The record noted that the veteran had had her 
neck injected in the past by Dr. Armstrong.  An exam showed 
that the veteran's neck was supple, and she had muscle spasms 
bilaterally appreciated in scalene, deltoid, and the 
sternocleidomastod muscles.  The veteran was slow and 
purposeful in motion, and was able to turn from side to side.  
The impression was musculoskeletal versus migraine type 
headache.  A May 2004 emergency room record noted that the 
veteran's neck was supple, and she was treated for an acute 
flare-up of lupus.  

An August 2004 CMMC discharge summary noted that the veteran 
had been admitted with complaints of severe myalgias 
particularly involving the neck and upper shoulder region.  
She had diffuse myalgias but pain was much more severe in the 
upper torso.  A physical examination noted that, peculiarly, 
even light touch in the neck and shoulder areas and upper 
torso caused her discomfort.  Though the veteran had 
decreased range of motion in the neck, the assessor did not 
feel that she had true sings of meningismus.  Also, the 
veteran reported that it hurt her to turn her head from side 
to side or flex her neck to any degree.  An August 2004 
diagnostic imaging report found that except for minor 
hypertrophic changes, the cervical spine was radiographically 
normal.  MRI of the cervical spine rendered an impression of 
mild spinal canal narrowing at C6-C7 as described, of unknown 
clinical significance, and correlation with other findings 
recommended, otherwise negative examination.  

A November 2004 CMMC treatment note indicated that the 
veteran was driving for the VA bus, and upon treating the 
veteran for chest pain and shortness of breath, the attending 
physician commented that it appeared as if some mild 
histrionic behavior was ongoing at the time.  

A December 2004 VA treatment note contained the veteran's 
statement that she had an old neck injury related to a 
parachuting accident, and she had stiffness with intermittent 
radiation into both arms.  Objective assessment found that 
the veteran's spine had full range of motion without crepitus 
or discomfort, and normal spinal curvature.  The veteran's 
gait was smooth and coordinated.  

In February 2005, the veteran underwent a VA examination, at 
which time the examiner reviewed the claims file.  The 
veteran reported that she had intermittent neck flare pain 
rated 10/10 radiating up the base of her neck and often 
resulting in headache.  She denied flare pain at the present 
assessment.  Flare pain was precipitated by her falling 
asleep without her neck brace, and the pain typically lasted 
a hour.  The veteran related that the pain did not radiate 
into either arm though she experience pins and needles, 
lasting anywhere from five minutes to several hours.  She 
denied any incapacitating episodes requiring bed rest over 
the past year.  

In terms of the lumbar spine, the veteran reported symptoms 
of pain rated 2/10.  She wore a TENS unit 90 percent of the 
time with moderate pain relief.  The pain typically radiated 
to either buttocks and at times radiated down either lower 
extremity causing "pins and needles" with weakness making 
it difficult to walk.  She had experienced three episodes 
over the past year with pain typically lasting a few days to 
a week.  The veteran denied associated features including 
weight loss, fevers, malaise, dizziness, visual disturbances, 
or bowel or bladder dysfunction.  She used a cane during 
flare-up pain, and did not use a back brace.  

The examiner noted under physical findings that the veteran 
had had casual posture leaning comfortably against a wall in 
the waiting room when unobserved; gait and posture then 
became markedly stiff.  The cervical spine had normal 
curvature and symmetry.  There was marked tenderness with 
minimal palpation of the cervical paraspinous muscles.  Range 
of motion was forward flexion  0 to 30 degrees, extension 0 
to 20 degrees, lateral flexion 0 to 30 degrees, and lateral 
ration 0 to 40 degrees.  The examiner noted marked grimacing 
with all movement, and muscle strength with rotation was 5/5 
against resistance.  Neurological findings were biceps reflex 
2+ bilaterally, and normal filament exam along the lateral 
arms.

For the lumbosacral spine, the veteran a stiff gait and was 
able to toe and heel walk.  The spine had normal curvature, 
and there was marked tenderness with minimal palpation of the 
paraspinous muscles along the lumbosacral spine and along the 
SIJ and right greater trochanter.  Range of motion was 
forward flexion 0 to 45 degrees, extension 0 to 15 degrees, 
left lateral flexion 0 to 20 degrees, right lateral flexion 0 
to 20 degrees, left lateral rotation 0 to 20 degrees, and 
right lateral rotation 0 to 20 degrees.  There was marked 
grimacing noted with all movement.  Neuro testing was normal.  

The examiner's assessment was that the veteran had cervical 
stenosis C6-7 with radiculopathy.  The veteran's 
radiculopathy was on the right.  Per discussion with another 
VA physician, the MRI findings would cause left upper 
extremity rather than right upper extremity symptoms, though 
EMG study done on June 2003 suggested a mild chronic cervical 
radiculopathy on the right.  The examiner suspected 
malingering due to the veteran's posture in the waiting room, 
which was markedly different than during the examination.  
The examiner also cited recent records showing a full range 
of motion, and private records from CMMC noted histrionic 
behavior.  

The assessment for the low back was degenerative disc disease 
of L4-5 and L5-S1.  Again, the examiner suspected that the 
veteran was not reliable in history with a degree of 
malingering that occurred with a relaxed posture in the 
waiting room.  The examiner noted a recent September 2004 
physical assessment were the veteran had denied limited range 
of motion as compared with her current exam indicated 
significant decrease in range of motion and marked grimacing 
with all movement in spite of the fact that she was not 
having flare pain.  

Following the preceding VA examination, May 2005 VA treatment 
notes indicated that the veteran sought pain management 
assistance-she asked for neck injections.  Exam showed 
decreased range of motion of head and neck in all planes, 
stable strong affect.  The assessor found tender suboccip, C2 
spinous process and lateral process, and low back in left LSI 
region.  No limp or pain behavior was found.  

In June 2005, the veteran reported worsening of neck pain 
without resolution post injection.  The veteran wanted a 
letter concerning neck pain and historic injury.  After a 
third neck prolo injection, radiating pain of previous 
injection had been resolved, and headaches were still 
problematic, bifrontal distribution.  

An August 2005 progress note from South Central Montana 
Regional Mental Health Center noted that the veteran moved 
stiffly and complained of neck pain and knee pain; she was 
unable to rotate her neck at all, and had to move her whole 
body to look at the clock.  

As of September 2005 according to VA treatment records, the 
veteran was still undergoing injections to the neck.  

It is noted that 38 C.F.R. § 4.71a, Note (6), instructs that 
disability of the thoracolumbar and cervical spine segments 
should be evaluated separately.  

Addressing the lumbar spine first, it is noted that the 
veteran has not generally sought treatment for her service-
connected low back disability-rather, the bulk of her 
current complaints to various medical practitioners, in 
relation to the pending increased rating claims, have 
involved her cervical spine.  Though the most recent VA 
examination in February 2005 found that the veteran had 
forward flexion 0 to 45 degrees, which might normally 
generate a 20 percent rating under 38 C.F.R. § 4.71a, 
(forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees), the Board finds 
that the results of the examination are not reliable due to 
the examiner's comments on the veteran's malingering.  
Consequently, the current limitation of motion in the 
veteran's low back remains unknown due to a combination of 
her likely malingering and embellishment.  This, in turn, is 
essentially tantamount to a complete failure to report for 
those evaluations because, although physically present, her 
lack of honest rendition did not allow for the proper 
conducting of those examinations, which has extremely dire 
consequences.  When this occurs, the regulations are quite 
clear; the claim shall be denied.  See 38 C.F.R. § 3.655.

Likewise, because findings concerning functional impairment 
due to the extent of pain, painful motion, weakness, limited 
or excess movement, premature fatigability, and 
incoordination, see DeLuca, 8 Vet. App. at 205-208, are 
premised upon physical examination in conjunction with 
subjective reports, the Board cannot conclude that the 
veteran is entitled to a rating in excess of 10 percent for 
her service-connected low back disability based upon the 
preceding factors.

Though the examiner's comments concerning malingering are 
applicable to the veteran's service-connected cervical spine 
disability as well, the Board notes that after the 
examination, the veteran continued to seek pain treatment for 
her neck.  Thus, because the record contains objective 
findings from various treatment providers that the veteran's 
symptoms justified injections, it appears that additional VA 
examination is necessary concerning the cervical spine to 
clarify the current severity of the disability (which will be 
addressed below in the remand section).    

Otherwise, the claim for a rating in excess of 10 percent for 
service-connected degenerative disc disease with low back 
pain is denied.  

Severance of service connection

A review of the record indicates that severance of service 
connection for chronic bronchitis was appropriate.

The veteran's service medical records contain a March 1977 
notation of bronchitis.  In May 1977, a treatment note 
indicated that the veteran had had a syncopal episode while 
running to class, and was treated for chronic bronchitis; 
examination found bilateral wheezing with cough, and cough 
syrup resolved the problem.  An April 1977 clinical note 
indicated acute respiratory disease.  Another April 1977 
treatment note found diffuse wheezing all fields, and no 
other positive findings.  The impression was recurrent 
bronchitis, and the plan included the cessation of smoking, 
and quibron.  In December 1978 an assessment showed 
bronchitis with the veteran's report of chronic bronchitis.  
In October 1979, an assessment showed acute bronchitis with 
bronchospasms.  Another record of medical care showed 
continued use of TC and quibron, with robitussin.  On a 
November 1979 Report of Medical History for the purpose of 
Chapter 5 separation, the veteran reported she had had a 
chronic cough, and also referred to pre-service pneumonia.  
An attendant November 1979 Report of Medical Examination 
contained a clinical finding of few wheezes, upper 
respiratory infection.  

Post-service, a 1981 hospital record from Shady Grove 
Adventist (when the veteran had been admitted for abdominal 
pain) noted that she smoked 1 and 1/2 packs per day.  An 
initial assessment cholecystitis.  An incentive spirometer 
noted loose productive cough.  A February 1995 note from 
Scottsdale Rheumatology, Ltd., contained the veteran's report 
that she had had a persistent cough over the past three 
weeks, and that she had not been smoking for the last three 
months; the assessment was chronic subacute bronchitis, and 
recurrent idiopathic pleural pericarditis.  

A February 2001 Social Security Administration decision found 
that due to impairments of lupus, restrictive lung disease, 
disc herniations, pericarditis, right shoulder problems, 
bipolar disorder in partial remission, and PTSD, the veteran 
had been under disability as defined in the Act since 
November 1998.  

In July 2001, the veteran filed a claim of service connection 
for bronchitis.

A January 2002 VA examination report does not indicate that 
the examiner reviewed the veteran's service medical records 
(it did not cite as such nor refer to specifics in the 
service medical records).  The veteran reported that she had 
had pneumonia three times in the military, and was 
hospitalized for treatment.  She had been a nonsmoker and had 
no lung problems prior to entering service, but began smoking 
in the military.  She had quit approximately nine years 
earlier.  The examiner rendered an impression that the 
veteran had been experiencing frequent bouts of chronic 
bronchitis, which was quite symptomatic and required 
nebulizer treatment.  The report did not otherwise offer an 
etiological opinion regarding current manifestations of 
bronchitis in relation to military service.    

An April 2002 rating decision granted service connection for 
chronic bronchitis, and assigned an initial 0 percent 
disability evaluation.  The determination noted four 
instances of in-service diagnosis of bronchitis, and also 
that treatment records from January 1995 onwards showed a 
diagnosis of bronchitis.  The rating decision also recited 
the findings in the January 2002 VA examination, and found 
that service connection for chronic bronchitis had been 
established as directly related to military service due to 
documented bronchitis in service and continuing bronchitis 
shown by post-service medical records.  

The record contains a September 2004 VA examination report 
that concluded, after documented review of the veteran's 
record, that it was highly unlikely that current respiratory 
problem/condition was a result of bronchitis that occurred 
during her tenure in the service, especially since she was 
hospitalized for pneumonia the year prior to entering the 
service.  The examiner believed that the veteran had some 
form of ill-defined lung disease.  Also, the veteran had 
smoked in service and reported quitting in 1994, which was a 
significant span of time.  Third, the examiner noted that the 
veteran had a potentially severe insult to her lung that 
would be idiopathic, i.e., pleural pericarditis as a result 
of lupus occurring in 1995.  The examiner believed that the 
latter disorder was the cause of her current respiratory 
disability.  

The veteran then sought an increased rating for bronchitis, 
and a May 2005 rating decision assigned a 30 percent 
disability evaluation from July 8, 2003, and the veteran 
appealed.  

A June 2005 VA examiner noted that the veteran's claims file 
had been reviewed.  Particularly, the service medical 
records, according to the VA examiner, showed documentation 
of acute bronchitis, and two normal chest x-rays just after 
entrance and prior to separation.  The veteran's exit 
examination had shown acute mild URI with some mild wheezing, 
and routine therapy was antibiotics, cough syrup, and 
decongestants.  There were no scripts, according to the VA 
examiner, for bronchodilators or steroid inhalers, and the 
veteran had a long history of cigarette smoking by record.  
The record showed that the veteran quit smoking in 1994.  

The examiner stated that the record showed no documentation 
of respiratory complaints from discharge in 1979 to 1994, and 
thus, the lack of intercurrent documentation of a respiratory 
condition clearly verifies that the service-connected 
conditions were acute and not the onset of chronic disease.  
The examiner noted that the 2002 VA examination appeared to 
have used patient history as a basis for service connecting 
the current lung condition; however, had the record been 
reviewed  it would have evident that the veteran's condition 
had a much later onset.  Thus, the examiner certified that in 
light of all of the accumulated evidence, the diagnosis upon 
which service connection was predicated was clearly and 
unmistakably erroneous and that the evidence of record leads 
to the clear and unmistakable medical conclusion that the 
veteran's chronic bronchitis had its onset after separation 
from active duty.  

Additionally, the examiner certified that the diagnosis upon 
which service connection was granted was predicated on clear 
and unmistakable error and that the evidence of record leads 
to the clear and unmistakable medical conclusion that the 
veteran's chronic bronchitis was not related to the treatment 
in service for respiratory complaints, nor was any pre-
existing respiratory condition permanently aggravated during 
for by military service.  A July 2005 follow-up addendum 
noted that chronic bronchitis was a clinical diagnosis 
defined by the presence of chronic productive cough for three 
months in each of two successive years in a patient in whom 
other causes of chronic cough have been excluded.  

Thereafter, an October 4, 2005, rating decision proposed to 
server service connection for chronic bronchitis.  The 
attached notification letter informed the veteran that she 
had 60 days to submit additional medical evidence to show the 
proposed severance should not occur.  A December 6, 2005, 
rating decision severed service connection for chronic 
bronchitis effective March 1, 2006.

Essentially in this case severance was based upon a "change 
in diagnosis," and more specifically, the introduction of a 
diagnosis.  That is, the June 2005 examiner diagnosed the 
veteran as having "acute" in-service bronchitis, as opposed 
to "chronic" in-service bronchitis.  Although 38 C.F.R. 
§ 3.303(b) provides that a veteran may utilize the "chronic 
disease shown as such in service," provision, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997), the evidence must 
demonstrate that (1) the veteran had a chronic disease in 
service, or during an applicable presumption period, and (2) 
that the veteran presently has the same condition.  In terms 
of the first element in the present case, the medical 
evidence does not establish that any bronchitis noted or 
diagnosed in service was "chronic," see id.  Simply, the 
June 2005 examiner determined that the veteran had not 
suffered from a chronic disorder relating to bronchitis in-
service, and despite any post-service evidence of current 
chronic bronchitis, the veteran had not suffered from that 
same post-service disability during active duty.  See id.  
(noting that medical evidence is required to determine 
chronicity of a disease if the disability is of a type that 
requires medical expertise to demonstrate its existence).  
 
The law is clear regarding when a change in diagnosis may be 
accepted as a basis for severance action.  In such a case, 
the examining physician or physicians or other proper medical 
authority must certify that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  Again, this certification 
must be accompanied by a summary of the facts, findings, and 
reasons supporting the conclusion, which is part of the 
record in the instant case.  In view of the above, the grant 
of service connection for chronic bronchitis was clearly and 
unmistakably erroneous-the April 2002 rating decision was 
clearly erroneous inasmuch as it was contrary to the law 
governing service connection.  Without medical evidence that 
at least indicated review of the veteran's service medical 
records to identify any then-present chronic bronchitis, 
service connection for chronic bronchitis was not warranted.  
Accordingly, the severance of service connection for this 
disability was proper.  See 38 U.S.C.A. §§ 5109A, 5112(b)(6); 
38 C.F.R. § 3.105(d).  Therefore, the pending claim for a 
rating in excess of 30 percent for bronchitis is rendered 
moot.  





ORDER

A rating in excess of 10 percent for degenerative disc 
disease with low back pain, L4-5, S-1, is denied.  

Service connection for chronic bronchitis remains severed.  
The appeal is denied.

The appeal for a rating in excess of 30 percent for chronic 
bronchitis is rendered moot.  


REMAND

Acquired psychiatric disorder, including PTSD

The record contains a November 2000 letter from the veteran's 
mother, who stated that in June 1980, the veteran had had a 
nervous breakdown and was admitted at the Maryland 
Psychiatric Institute.  The RO should attempt to obtain the 
preceding records to facilitate a decision on the claim.

Cervical spine

As noted above, the evidence has suggested that the veteran's 
service-connected cervical spine disability continued to 
require treatment after the February 2005 VA examination (at 
which time the examiner found that the veteran was 
malingering.  Thus, the veteran should undergo additional VA 
assessment).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records.  

3.  The RO should attempt to obtain 
records from the Maryland Psychiatric 
Institute (which may or may not be 
associated with the University of 
Maryland) concerning an alleged nervous 
breakdown suffered by the veteran in June 
1980 (as indicated in a November 2000 
letter from the veteran's mother).  

4.  The veteran should undergo a VA 
orthopedic examination with a physician 
for the purpose of determining the current 
severity of the veteran's cervical spine 
disability.  The examiner should review 
the claims file.  The examiner should list 
all associated symptomatology, and if 
certain subjective symptoms or objective 
findings are not related to the service-
connected disability, the examiner should 
specifically state as such.  Range of 
motion study should include comments on 
functional loss due to pain, fatigability, 
lack of endurance, and incoordination, and 
neurological testing should be performed 
concerning any upper extremity 
radiculopathy.  

5.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
an acquired psychiatric disorder, to 
include PTSD, and a claim for a rating in 
excess of 10 percent for service-connected 
cervical stenosis, C5-6, C6-7.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


